Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	
Applicant’s amendments and comments, received November 30, 2021, have been fully considered by the examiner.  The following is a complete response to the November 30, 2021 communication.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second fiducial markers (claims 9 and 13) and the extension member angularly adjustable relative to the guide member (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, there is no express disclosure of the fiducial markers of first and second materials as recited in claims 9 and 13, and there is no express disclosure of the manner in which the angle between the guide member and the extension member may be adjusted.
With regard to the fiducial markers of claims 9 and 13, applicant’s specification discloses the use of various different types of fiducial markers in paragraphs [0074-
With regard to claim 17, Figure 3b shows an extension member (309) attached to a guide (304), but there is nothing shown that would indicate the angle between the two elements may be adjusted.  Rather, it appears as though the extension member (309) merely resides in a slot (slot shown in Figure 3e), but it is not clear how the angle between the two elements may be adjusted.  While the specification suggests the angle between the guide and the extension may be adjusted, there is no express disclosure of the manner in which the angle between the two elements may be adjusted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morris et al (2002/0120261).
Morris et al disclose a device and method for treating tissue comprising positioning a guide (12) having a plurality of channels/apertures (14a) and an extension member (24e – Figure 31) coupled to the guide member and movable relative to the target area.  Morris et al teach that an angle of the extension member may be adjusted to position the guide member relative to the target area (Figures 33 and 34, for 
Regarding claims 18 and 19, Morris et al disclose determining at least one energy delivering characteristic (e.g. impedance) for each of the electrodes and using the impedance to control the delivery of energy (para. [0083] and [0128], for example).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 10 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buysse et al (2006/0079887) in view of the teaching of Pearson et al (2003/0212394).
	Buysse et al disclose a device and method for delivering energy to a target area comprising locating a plurality of integrated apparatuses (101,102,103 – Figure 1) proximate a target area (OR) at predetermined locations.  A transfer fluid (e.g. coolant) is provided to each apparatus for circulation therein to exchange heat with an energy delivery component (e.g. conductive tip) of each apparatus and at least a portion of the target area.  Energy (e.g. RF energy) is provided to each of energy delivery device component located in each apparatus, and there is a controller (117) which controls the 
	Pearson et al provides another system comprising a plurality of integrated apparatuses (18) located in a target area, and means to control the delivery of energy and fluid to each integrated apparatus (i.e. probe) independently based on sensed parameters (e.g. impedance and temperature).  See, for example, paragraph [0107] of Pearson et al which discusses feedback parameters to control the flow rate to each probe individually to provide a more uniform treatment area.
	To have provided the Buysse et al device with a control mechanism to individually control the flow of a transfer fluid to each integrated apparatus independently to provide a more uniform treatment volume would have been an obvious consideration for one of ordinary skill in the art given the teaching of Pearson et al, who teach such an independent control of fluid delivery in an analogous treatment system.
	Regarding claim 2, the RF energy delivered from the tips inherently scatters and diffuses through tissue to the return electrode(s).  Regarding claim 3, fluid is provided to the electrode prior to and during energy delivery (para. [0058], for example).  Regarding claim 4, Buysse et al discloses locating a plurality of integrated apparatuses (101,102,103) through a guide (114) having a plurality of channels defining a trajectory 
 Regarding claim 10, Buysse et al disclose a method including positioning a guide (114) having a plurality of channels (114a) and positioning a plurality of treatment devices (104,105,106) in at least a subplurality of the channels of the guide (Figure 1, for example).  Buysse et al further disclose determining at least one energy delivery characteristic (e.g. impedance) for each of the devices and delivering energy to the target using the energy delivery characteristics.  See, for example, paragraphs [0059-0061].  Buysse et al fails to expressly disclose a fiducial marker on the guide, and also fails to disclose the independent control of fluid delivery to each of the treatment devices. 
 As addressed previously, Pearson clearly discloses the known use of markers to detect the location of a similar treatment device. See, for example, paragraph [0065] of Pearson et al.  Pearson et al also specifically disclose the independent control of fluid delivery to each of the treatment devices to create a uniform treatment area.

Regarding claim 14, the energy delivered by the devices is inherently scattered/diffused through tissue to the return electrode(s).  Regarding claims 15 and 16, both Buysse et al (as addressed above) and Pearson et al provide a transfer fluid to each of the treatment devices, and Buysse et al expressly disclose the delivery of a fluid prior to and during the delivery of energy to the device (para. [0058]).

Claims 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buysse et al (2006/0079887) in view of the teaching of Pearson et al (2003/0212394) and further in view of the teaching of Morris et al (2002/0120261).
The combination of the Pearson et al teaching with the Buysse et al device has been addressed previously.  Buysse et al fails to disclose an extension member coupled to the guide with the angle between the guide and the extension member being adjustable.

To have provided the Buysse et al device, as modified by the teaching of Pearson et al, with an adjustable extension member to allow for the application of the guide member at various tissue locations would have been an obvious design modification for one of ordinary skill in the art since Morris et al fairly teach the use of such an adjustable extension member in an analogous treatment device.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al (‘261) in view of the teaching of Buysse et al (2006/0079887).
The Morris et al method has been addressed previously.  Morris et al disclose the step of providing a cooling fluid to the electrodes (para. [0135] for example), but fail to expressly disclose altering a temperature of the target area prior to delivering energy to the treatment devices.
Buysse et al, as addressed previously, disclose an analogous device comprising a plurality of electrodes positioned in channels of a guide with a means to deliver a fluid to cool the electrodes and tissue.  In particular, Buysse et al specifically teach providing a cooling fluid to tissue prior to the delivery of energy (para. [0058]) which would alter the temperature of the tissue prior to treatment with energy.
.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the claim amendment have incurred a new grounds of rejection under 35 USC 112 as the examiner was unable to find specific support in the specification (including the figures) for the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/January 12, 2022